1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 and 9-17 are pending and examined herein per Applicant’s 01/04/2021 filing.  Claims 1, 4, and 12 are amended.  Claim 8 is canceled.

Response to Amendment
Applicant’s amendments to claim 4 are sufficient to overcome the 35 USC 112 rejection of the previous Office action.
Applicant’s amendments to claim 12 are sufficient to overcome the 35 USC 112 rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues:  Claim 1 now provide for a server-client framework, in which the client communications device is able to accept input in the form of a rough, hand-drawn version of the railing system and one or more dimensions and to transmit such input to the server. The server, based on the version of the railing system inputted and the one or more dimensions, is able to generate a more accurate visual representation of the railing system for display by the communications .
Respectfully, the Office disagrees with Applicant’s assertion.  Allowing the user to input the dimension in to the railing system using a touchscreen and pointing device to draw out the length and width rather than enter numeric representations does not add a practical application to the abstract idea or significantly more.  The means by which the user enters the dimensional information in to the system does not material effect the functioning of the claimed invention.   Meaning the other steps of the claimed invention are all preformed the same regardless of the input means.
The Office maintains the 35 USC 101 rejection of the previous Office action as updated below.

Applicant's arguments filed respect to the 35 USC 103 rejection are directed towards newly directed amendments that are fully addressed in the updated rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was been amended to include the claim limitations of “transmitting, by the communications device, through the graphical user interface, the visual representation; displaying, by the communications device, through the graphical user interface, the visual representation”.  It is unclear what the visual representation refers to; for purpose of examination it is assumed that Applicant intended the limitation to read “transmitting, by the communications device, through the graphical user interface, the visual representation [of the railing system]; displaying, by the communications device, through the graphical user interface, the visual representation [of the railing system]”.
The dependent claims incorporate the issue raised above by their dependency on the independent claim, without clarification therefore these claims are rejected for the same reasoning given above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes that uses mathematical 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 and 9-17 are to a method (process).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes that uses mathematical concepts. 
Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer-implemented method for facilitating construction of a railing system for a defined area, the method comprising the steps of: 

maintaining, by the server, a database comprising data regarding one or more types of railing parts for the railing system and data regarding an organization of the one or more railing parts into one or more kits; 
inputting, through the graphical user interface, a configuration for the railing system, the configuration comprising a graphical representation of the railing system and one or more dimensions, the graphical representation being inputted to the graphical user interface using one or more of the following: a touchscreen and a pointing device; 
transmitting, by the communications device, the graphical representation and the one or more dimensions;
determining, by the server, based on the one or more dimensions and the data in the database regarding the one or more types of railing parts, a minimum number for each of the types of railing parts required for the railing system; 
determining, by the server, based on the minimum number for each of the types of railing parts and the data in the database regarding the organization of the one or more railing parts into the one or more kits, a minimum number for each of the kits required for the railing system; 
generating, by the server, based on the graphical representation and the one or more dimensions, a visual representation of the railing system;
transmitting, by the communications device, through the graphical user interface, the visual representation; 
displaying, by the communications device, through the graphical user interface, the visual representation; and 
displaying, by the communications device, through the graphical user interface, the minimum number for each of the kits.

But for the nominal “computer-implemented” in the preamble the claimed “determining” steps are found to be elements of the claimed that could be performed in the mind of a human or by a human using the computer as a tool (e.g. calculator).  Where the “determining” steps include “based on dimensions . . . minimum number” and “based on a minimum number . . . a minimum number” are found to be an indication of 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be “maintaining a database comprising data regarding one or more types of railing parts for the railing system and data regarding an organization of the one or more railing parts into one or more kits”, “inputting, through a graphical user interface . . . a touchscreen and a pointing device”, “generating . . . a visual representation of the railing system” and “displaying . . . through the graphical user interface . . . the visual representation . . . the minimum number for each of the kits”.   These element are found to be insignificant extra-solution activity, where “maintaining a database” is viewed as pre-solution activity when the content of the database are used as inputs for the analysis (“determining” steps).  The step of “inputting” is also found to be pre-solution activity.  While the steps of “generating” and “displaying” are post-solution activity.
pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above, the additional elements are found to be insignificant extra solution activity.  These elements when considered individually or as part of the ordered combination do not amount to significantly more than the identified abstract idea.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et (US Pat. 6,625,509 B1) in view of Ciuti et al (US 2012/0215500 A1) and Lachman (US Pub 2015/0032575 A1).

Claim 1
Flynn teaches a computer-implemented method for facilitating construction of a railing system for a defined area (Flynn abstract “automated multisection rail material list generation system and method”), the method comprising the steps of: 
providing a server and a communications device, the server in communication with the communication device, and the communications device providing a graphical user interface (Flynn 4:34-37 “an array of network servers”, 5:64-6:3 “data interface 40 for connecting data importer 12 to a network . . . a handheld device 44 such a PDA 46 or laptop” and 6:14-24 “a graphical interpreter 60 for producing a graphical diagram 62 showing physical rail elements”);
inputting, through the graphical user interface, a configuration for the railing system, the configuration comprising a graphical representation of the railing system and one or more dimensions (Flynn 2:46-48 “a data importer for receiving dimensional data concerning each section of a multisection rail” 5:66-6:3 “use of data interface 40 enables the user of rail material list generation system 10 to download dimensional data 14 from a remote location” and 6:15-25 “graphical interpreter 60 for producing a graphical diagram 62 showing physical rail elements 34 arranged to form multisection rail”) 
Flynn 5:64-6:3 “data importer 12 may include a data interface 40 for connecting data importer 12 to a network . . . generation system 10 to download dimensional data 14 from a remote location through the use of a handheld device 44 such as PDA 46 or laptop 48”);
determining, by the server, based on the one or more dimensions and the data in the database regarding the one or more types of railing parts, a minimum number for each of the types of railing parts required for the railing system (Flynn 4:34-37 “an array of network servers” and 8:44-48 “rail calculator arithmetic logic unit, responsive to the data importer arithmetic logic unit 252 receiving dimensional data 254, determines the dimensions of the physical rail elements 260 required to produce multisection rail”); 
determining, by the server, based on the minimum number for each of the types of railing parts and the data in the database regarding the organization of the one or more railing parts into the one or more kits, a minimum number for each of the kits required for the railing system (Flynn 2:51-55 “a material list generator, responsive to the rail calculator, for producing a material list itemizing the physical rail elements”, where material list is the functional equivalent of the claimed “kit” and 4:34-37 “an array of network servers”); 
generating, by the server, based on the graphical representation and the one or more dimensions, a visual representation of the railing system (Flynn 7:64-66 “producing 112 a graphical diagram showing the physical rail element arranged to form the multisection rail.”);
Flynn 6:15-25 “Data exporter 50 includes a graphical interpreter” and fig. 1 and 5);
displaying, by the communications device, through the graphical user interface, the visual representation (Flynn 3:2-5 “data exporter may include a graphical interpreter for producing a graphical diagram showing the physical rail elements arranged to form the multisection rail”); and
displaying, through the graphical user interface, the minimum number for each of the kits (Flynn 8:50-55 “produces a material list 264 itemizing the physical rail elements 260 required to produce multisection rail 256. Data importer arithmetic logic unit 252 may be connected to an external network 266 to enable material list generation 250 to be remotely accessible by PDA 268 or Laptop 270).
Flynn further teaches “receiving dimensional data concerning a multisection rail” (Flyn 2:38-44), but does not teach the following limitation that is taught by Lachman in the analogous art of multi-unit kits “the graphical representation being inputted to the graphical user interface using one or more of the following: a touchscreen and a pointing device;” (Lachman [52] “Input/output module 308 may be in communication with processor 302 to receive an indication of an input . . . touch screen”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn the graphical representation being inputted to the graphical user interface using one or more of the following: a touchscreen and a pointing device as taught by Lachman since the claimed 
Flynn further teaches “processor 152 and memory 154 may be incorporated into: a personal computer 164” (Flynn 8:21-24), but does not teach the following limitation that is taught by Ciuti in the analogous art of configuration of construction products maintaining, by the server, a database comprising data regarding one or more types of railing parts for the railing system and data regarding an organization of the one or more railing parts into one or more kits (Ciuti [26] “construction products can be stored in a first database of at least one supplier, with properties specific to these products”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn the maintaining a database comprising data regarding one or more types of railing parts for the railing system and data regarding an organization of the on (e or more railing parts into one or more kits as taught by Ciuti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 1, Flynn further teaches safety regulations (1:52-58), but Flynn does not Ciuti wherein the database further comprises data regarding building regulations for different areas (Ciuti [26]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn the database further comprises data regarding building regulations for different areas as taught by Ciuti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 2, but Flynn does not expressly teach the following limitation that is taught by Ciuti further comprising the steps of: 
inputting, through the graphical user interface, an address for the railing system (Ciuti [77], [94] and [110]); 
determining, based on the address and the data regarding building regulations for different areas, an appropriate building regulation for the address (Ciuti [45]); and 
applying the appropriate building regulation to the railing system by limiting the configuration such that the railing system is in compliance with the appropriate building regulation (Ciuti [45] and [93-97]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn the inputting, Ciuti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 1, but Flynn does not expressly teach the following limitation that is taught by Ciuti further comprising the step of storing the configuration in the database (Ciuti [91]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn the step of storing the configuration in the database as taught by Ciuti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 1, but Flynn does not expressly teach the following limitation that is taught by Ciuti further comprising the step of storing the minimum number for each of the kits in the database (Ciuti [37]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn the step of storing the minimum number for each of the kits in the database as taught by Ciuti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 3, but Flynn does not expressly teach the following limitation that is taught by Ciuti further comprising the step of storing the location in the database (Ciuti [37]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn the step of storing the minimum number for each of the kits in the database as taught by Ciuti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 1, but Flynn does not expressly teach the following limitation that is taught by Ciuti further comprising the step of storing the visual representation in the database (Ciuti [54] and [117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn the step of storing the visual representation in the database as taught by Ciuti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 1, wherein the graphical user interface is web-based (Flynn 2:60-61 and 5:64-67).

Claim 11
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 1, wherein the step of inputting the configuration comprises choosing one or more items from a set of the railing parts (Flynn 3:7-10, where define is the equivalent of the claimed choosing).

Claim 15
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 1, neither teaches the following limitations that are taught by Lachman in the analogous art of multi-unit kits wherein the database further comprises data regarding costs for each of the kits (Lachman [5] and [33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn in view of Ciuti the database further comprises data regarding costs for each of the kits as taught by Lachman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 15, neither teaches the following limitations that are taught by Lachman in the analogous art of multi-unit kits further comprising the step of retrieving from third parties, over a network, the data regarding costs each of the kits (Lachman [11] and [65]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn in view of Ciuti the step of retrieving from third parties, over a network, the data regarding costs each of the kits as taught by Lachman since the claimed invention is merely a combination of old 

Claim 17
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 16, f neither teaches the following limitations that are taught by Lachman in the analogous art of multi-unit kits further comprising the step of determining, based on the data regarding costs for each of the kits, a list of the railing kits required for the railing system such that a total cost for all the railing kits in the list of the railing kits is minimized (Lachman [11] and [65]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn in view of Ciuti the step of determining, based on the data regarding costs for each of the kits, a list of the railing kits required for the railing system such that a total cost for all the railing kits in the list of the railing kits is minimized as taught by Lachman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et (US Pat. 6,625,509 B1) in view of Ciuti et al (US Pub. 2012/0215500 A1) and Lachman (US Pub 2015/0032575 A1) as applied above and in further view of Roth et al (US Pub. 2008/0059220 A1).

Claim 4
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 3, neither teaches the following limitations; however the limitations are taught by Roth in the analogous art of building plan compliance wherein the step of applying the appropriate building regulation to the railing system further comprises displaying, through the graphical user interface, a warning indicating when the configuration is limited by the appropriate building regulation (Roth [32] and [43]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn in view of Ciuti the step of applying the appropriate building regulation to the railing system further comprises displaying, through the graphical user interface, a warning indicating when the configuration is limited as taught by Roth since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et (US Pat. 6,625,509 B1) in view of Ciuti et al (US Pub. 2012/0215500 A1) and Lachman (US Pub 2015/0032575 A1) as applied above and in further view of Carney (US Pat. 4,918,880 A).

Claim 12
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 1, but Flynn in view of Ciuti does not expressly teach the following limitation that is taught by Carney in the analogous art of deck seat and safety rail wherein the configuration further comprises information regarding one or more structures proximate to the defined area (Carney 1:13-18 and 2:41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn in view of Ciuti and Lachman the configuration further comprises information regarding one or more structures proximate to the deck as taught by Carney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 12, but Flynn does not expressly teach the following limitation that is taught by Ciuti wherein the structures include one or more of the following: walls or columns (Ciuti [23] and [80]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Flynn the structures include one or more of the following: walls or columns as taught by Ciuti since the claimed 

Claim 14
Flynn in view of Ciuti and Lachman teach all the limitations of the method of claim 13, further comprising the step of limiting, based on the information, the configuration such that the railing system integrates with the structures (Flynn 5:54-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knudsen (US Pub 2021/0019454 A1) teaches software can also compare such calculated average horizontal distances to length or other dimensional limitations of the fence panel style associated with the customer entered by the operator as discussed above with respect to FIGS. 6 and 7, such as a maximum allowable length of a fence panel rail.
Internet Archive of craftbilt.com, decks.com, and decksgo.com (various dates) shows the state of the technology at the time the invention was filed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FOLASHADE ANDERSON/Examiner, Art Unit 3623